Exhibit 10.4

 



[logo.jpg]

 

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is executed by Arts and
Exhibitions International, LLC, a subsidiary of Premier Exhibitions, Inc.
(collectively the "Employer"), and John Norman (the "Employee"). Each of
Employer and Employee is a “Party” to this Agreement, together the “Parties”.

 

WHEREAS, the Employee and the Employer desire to accomplish the Employee's
separation from employment in an amicable manner;

 

WHEREAS, the Employer and the Employee wish to settle all differences between
them relating to the Employee's employment with the Employer and the cessation
thereof without any admission of liability by either Party;

 

NOW, THEREFORE, for good and valuable consideration, including the mutual
releases set forth below, the receipt of which is acknowledged, the Parties
agree as follows:

 

1.The Employee acknowledges that his/her employment with the Employer will end
effective March 21, 2016 (the “Separation Date”). The Employment Agreement
executed by and between Employee and Employer on June 25, 2012, as amended on
June 25, 2014, shall be terminated and canceled. Sections 6(f) of the Employment
Agreement (confidentiality) and 10(g) (indemnification and insurance) shall
survive termination. In conjunction with the execution of the separation
agreement, Employee resigns from his position as President of Premier Exhibition
Management LLC and Arts and Exhibitions International, LLC. For avoidance of
doubt, the restrictive covenants set forth in Section 10 of the Employment
Agreement shall have no further force and effect.

 



2.(a)The Employer will pay the Employee $1230.00, representing all accrued
compensation earned through the Separation Dateless federal, state, and local
withholdings (the “Final Payment”). The Final Payment will be paid to the
Employee according to the current payroll schedule commencing on the first pay
date after the Effective Date (as defined in Paragraph 20 below). The Employee
is entitled to this payment regardless of whether he signs this Agreement.

  

(b)The Employee acknowledges that, except as expressly provided in this
Agreement, he/she will not receive any additional compensation, severance, or
benefits after the Separation Date, excluding any claims of unemployment.

 

(c)The Employee agrees that, within ten (10) days after the date of this
Agreement, the Employee will submit a final documented expense reimbursement
statement reflecting all business expenses the Employee incurred, if any, for
which he/she seeks reimbursement. The Employer will reimburse the Employee for
these expenses pursuant to its regular business practice

 

(d)On the date of this Agreement, the Employee will return to the Employer all
Employer documents (and all copies thereof) and other Employer property in the
Employee’s possession at any time, including, but not limited to, Employer
files, notes, drawings, records, designs, work-in-progress, business plans and
forecasts, financial information, specifications, computer-recorded information,
passwords, tangible property (including, but not limited to, computers, cell
phones, pagers, pda’s), credit cards, entry cards, identification badges, and
keys; and any materials of any kind that contain or embody any proprietary or
confidential information of the Employer (and all reproductions thereof).

 

1 

 



3.The Employee voluntarily agrees to release and discharge the Employer and its
parents, affiliates, subsidiaries, successors, assigns (and the current and
former trustees, officers, directors, shareholders, employees, and agents of
each of the foregoing) (collectively, the "Premier Released Parties") generally
from all claims, demands, actions, suits, damages, debts, judgments and
liabilities of every name and nature, whether existing or contingent, known or
unknown, suspected or unsuspected, asserted or unasserted, in law or in equity
in connection with the Employee’s employment by and/or termination from the
Employer. This release is intended by the Employee to be all encompassing and to
act as a full and total release of any claims the Employee may have or have had
against the Employer and/or the Premier Released Parties from the beginning of
the Employee’s relationship with the Employer to the date of this Agreement,
including but not limited to all claims in contract (whether written or oral,
express or implied), tort, equity and common law; any claims for wrongful
discharge, breach of contract, or breach of the obligation of good faith and
fair dealing; and any claims under any local, state or federal constitution,
statute, law, ordinance, bylaw, or regulation dealing with OSHA and/or otherwise
pertaining to workplace safety or either employment, employment discrimination
and/or employment benefits and/or those laws, statutes or regulations concerning
discrimination on the basis of race, color, creed, religion, age, sex, sexual
harassment, sexual orientation, national origin, ancestry, handicap or
disability, veteran status, or any military service or application for military
service or any other category protected by law (including, without limitation,
the Age Discrimination in Employment Act (“ADEA”); Title VII of the Civil Rights
Act of 1964; Sections 1981 through 1988 of Title 42 of the United States Code;
The Employee Retirement Income Security Act of 1974 ("ERISA") [except for any
vested benefits under any tax qualified benefit plan]; The Immigration Reform
and Control Act; The Americans with Disabilities Act of 1990; The Workers
Adjustment and Retraining Notification Act; and The Fair Credit Reporting Act),
and including any basis for recovering costs, fees, or other expenses including
attorneys' fees incurred in these matters.

 

4.The Employee not only releases, discharges and indemnifies the Premier
Released Parties from any and all claims as stated above that he or she could
make on his or her own behalf or on the behalf of others, but also those claims
that might be made by any other person or organization on the Employee's behalf.
The Employee also specifically waives any right to recover any damage awards as
a member of any class in a case in which any claims against the Premier Released
Parties are made involving any matters arising out of the Employee's employment
with and/or termination of employment with the Employer.

 

5.Employee expressly declares and warrants that Employee has reported all hours
worked as of the date of this Agreement and has been paid for all hours worked
and has received all leaves (paid or unpaid), compensation, wages, bonuses,
commissions and/or other benefits that Employee is due, except as provided in
this Agreement. Employee also agrees that Employee has reported all workplace
injuries, if any, to Employer.

 

2 

 



6.Nothing in this Agreement will prohibit the Employee from cooperating with the
Equal Employment Opportunity Commission ("EEOC") or any other federal, state or
local governmental agency in any future investigation or other agency proceeding
against the Employer, but the Employee acknowledges that this Agreement will bar
him/her from recovering any funds in any such future investigative or other
agency proceeding, including any brought by the EEOC or any other federal, state
or local governmental agency. Subject to the Employee’s other personal and
professional obligations and on reasonable notice and at reasonable times, the
Employee will cooperate with the Employer and its counsel in connection with any
investigation, administrative or regulatory proceeding or litigation relating to
any matter in which the Employee was involved or of which the Employee has
knowledge as a result of the Employee’s employment with the Employer and/or any
of the Released Parties. The claims released under Section 3 of this Agreement
do not include any of the following claims that the Employee has or might have
involving: (i) the right to vested benefits under any Employee pension or
savings plan; (ii) the right to elect continued benefits in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA); (iii) any claim
to receive workers’ compensation benefits or unemployment insurance, in
accordance with applicable law; (iv) the right to challenge the knowing and
voluntary nature of this Agreement under the Older Workers Benefit Protection
Act (“OWBPA”); (v) any claim to enforce the terms of this Agreement; or (vi) any
claim which cannot, by statute, be waived in this Agreement.

 

7.The Employee's execution of this Agreement operates as a complete bar and
defense against any and all of the released claims against the Employer and/or
any of the Premier Released Parties. If the Employee or his/her heirs,
successors, representatives, or assigns, should make any claims against the
Employer and/or any of the Released Parties in a charge, complaint, action,
claim, or proceeding (with the exception of claims to enforce this Agreement and
claims not released herein), this Agreement may be raised as and shall
constitute a complete bar to any such charge, complaint, action, claim, or
proceeding, and the Employer and/or any of the Premier Released Parties shall be
entitled to and shall recover from the Employee all costs incurred, including
attorneys’ fees, in defending against any such charge, complaint, action, claim,
or proceeding to the fullest extent.

 

8.Employer voluntarily agrees to release and discharge the Employee and his
heirs, executors, administrators and trustees generally from all claims,
demands, actions, suits, damages, debts, judgments and liabilities of every name
and nature, whether existing or contingent, known or unknown, suspected or
unsuspected, asserted or unasserted, in law or in equity in connection with the
Employee’s employment by and/or termination from the Employer. This release is
intended by the Employer to be all encompassing and to act as a full and total
release of any claims the Employer may have or have had against the Employee
from the beginning of the Employee’s relationship with the Employer to the date
of this Agreement, including but not limited to all claims in contract (whether
written or oral, express or implied), tort, equity and common law; breach of
contract, or breach of the obligation of good faith and fair dealing.

 

9.This Agreement is for the purpose of settling all differences between the
Employee and the Employer and is not an admission of any party of any liability
or fault whatsoever.

 

10.The Employee agrees that if he/she ever challenges the enforceability of this
Agreement, the Employer shall be entitled to seek and receive repayment of all
monies received in consideration for this Agreement. The Employee understands
that if a court of competent jurisdiction should ultimately determine that this
Agreement is unenforceable as against him/her, he/she will then be able to sue
the Employer for such damages and other relief, but will have forfeited any and
all rights to any monies previously provided to him/her hereunder.

 

3 

 



11.Except as required by law, the Employee agrees to keep the existence and
terms of this Agreement in the strictest confidence and not reveal the terms of
this Agreement to any persons except the Employee’s immediate family, attorney
and financial advisors, provided they also agree to keep the information
confidential. The Employee will cause such persons to observe the terms of this
Paragraph, and will be responsible for any breach of this agreement by any of
such persons. In addition, the Employee agrees not to disclose to any third
party (including, without limitation, the Employer’s competitors) any
confidential information of the Employer (including, without limitation, the
financial terms and other terms and conditions of any and all prior or currently
pending license agreements, co-promotion agreements, leases, and other business
arrangements with museums, other venues, local promoters, landlords and other
parties for the exploitations of the Employer’s exhibition properties and other
business). This Paragraph shall survive any expiration or termination of this
Agreement. The provisions of this Paragraph shall be in effect for a period of
two (2) years after the date of this Agreement.

 

12.The Employee agrees that he/she will not make or cause to be made, directly
or indirectly, any statements or distribute any written materials that disparage
the Employer or its employees, officers, directors, products or services
(including, without limitation, anything that is likely to be harmful to any of
them or their business or personal reputation).

 

13.No party to this Agreement, nor any attorney of either party, shall be deemed
the drafter of this Agreement for the purpose of interpreting or construing any
of its provisions, and no rule of construction resolving any ambiguity against
the drafting party shall be applicable to this Agreement.

 

14.This Agreement shall be governed by and construed in accordance with the laws
of the State of Georgia.

 

15.The rights and benefits of this Agreement are personal to the Employee and no
such right or benefit is subject to voluntary or involuntary assignment or
transfer. The Employee agrees that any attempt by him/her to assign or transfer
this Agreement is automatically null, void and without effect.

 

16.This Agreement sets forth the entire agreement between the parties concerning
the matters discussed herein, and supersedes any and all prior agreements. In
signing this Agreement, the Employee represents that he/she is not relying upon
any oral promises made by anyone at the Employer.

 

17.Should any provision of this Agreement be declared to be invalid, the
validity of the remaining parts, terms, or provisions shall not be affected and
any invalid part, term, or provision shall be deemed not to be a part of this
Agreement.

 

18.By signing this Agreement, the Employee further warrants that no promise or
inducement has been offered to him/her to enter into this Agreement except as
expressly set forth herein, that this Agreement is executed without reliance
upon any statements or representations by the Employer except as expressly set
forth herein, and that he/she executes this Agreement freely and voluntarily
with full knowledge and understanding of its contents on the date indicated
below.

 

4 

 



19.This Agreement is a legally binding document and the Employee's signature
will commit the Employee to its terms. The Employer expressly advises and
encourages the Employee to obtain legal advice before signing this Agreement.
The Employee acknowledges that he/she has had an opportunity to thoroughly
discuss all aspects of this Agreement with an attorney, that the Employee has
carefully read and fully understands all of the provisions of this Agreement and
that the Employee voluntarily enters into this Agreement.

 

20.This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Such counterparts may be transmitted by facsimile or via
PDF or other electronic files.

 

21.THE EMPLOYEE HAS THE RIGHT TO REVOKE THIS AGREEMENT BY WRITTEN NOTICE TO THE
EMPLOYER FOR A PERIOD OF SEVEN (7) CALENDAR DAYS AFTER THE DATE THE EMPLOYEE
SIGNS THIS AGREEMENT. THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE EXPIRATION OF SUCH SEVEN (7) DAY REVOCATION PERIOD (THE “EFFECTIVE
DATE”).

 

ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO THE
EMPLOYER’S VICE PRESIDENT-HUMAN RELATIONS AND STATE, "I HEREBY REVOKE MY
ACCEPTANCE OF OUR SEPARATION AND RELEASE AGREEMENT." THE REVOCATION MUST BE
PERSONALLY DELIVERED OR MAILED TO THE EMPLOYER’S VICE PRESIDENT-HUMAN RELATIONS
OR HIS/HER DESIGNEE (AND, IF MAILED, IT MUST BE POSTMARKED WITHIN SEVEN (7)
CALENDAR DAYS AFTER THE EMPLOYEE SIGNS THIS AGREEMENT AND DELIVERS IT TO THE
EMPLOYER).

 

THE EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL CALENDAR DAY
CONSIDERATION PERIOD.

 

THE EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
SEPARATION AND RELEASE AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL
CLAIMS THE EMPLOYEE HAS OR MIGHT HAVE AGAINST THE RELEASED PARTIES.

 

 

5 

 



IN WITNESS WHEREOF, the parties, having read and understood this Agreement,
voluntarily and with full knowledge agree to and execute this Agreement on the
date indicated below.

 

 



AGREED TO AND ACCEPTED:   AGREED TO AND ACCEPTED: JOHN NORMAN   Premier
Exhibitions, Inc,           By: /s/ John Norman   By: /s/ Daoping Bao          
Printed Name: John Norman   Printed Name: Daoping Bao, President & CEO          
Dated: April 5, 2016   Dated: March 31, 2016

 

 

 

 

 

6



--------------------------------------------------------------------------------

